Citation Nr: 1453752	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  13-24 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the appellant's cost of room and board at The Gables at Brighton Senior Living may be considered an unreimbursed medical expense for the purpose of calculating her countable income towards the payment of nonservice-connected pension benefits.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to October 1945.  He died in May 1986.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) which denied the appellant's application for a nonservice-connected pension on the basis that her assisted living facility did not provide assistance with activities of daily living and could not be considered medical expenses excluded from countable income; thus, the appellant's countable income exceeded the maximum annual pension limit.

Because the development in this case has so far dealt primarily with the question of whether the appellant's living facility could be included in her unreimbursed medical expenses, and further development is still warranted on whether her countable income exceeds the maximum annual pension limit, the Board has recharacterized the issue as reflected above.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains various correspondence from the appellant, a February 2013 decision letter from the Philadelphia RO, a March 2013 letter from a physician, and a July 2013 statement of the case.  VBMS contains an October 2014 Written Brief Presentation pertinent to the current appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to nonservice-connected pension benefits is in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The appellant's stay at The Gables at Brighton Senior Living constitutes custodial care, and the cost of maintenance may be deducted from her countable income for pension purposes.


CONCLUSION OF LAW

The cost of the appellant's maintenance at The Gables at Brighton Senior Living is a deductible medical expense.  38 U.S.C.A. §§ 1521, 1522 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3 , 3.23, 3.271, 3.272, 3.273; Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(h) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board is granting this appeal in part and remanding the remaining eligibility question, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.

The appellant is claiming entitlement to a nonservice-connected pension.  In February 2013, the RO denied her claim on the basis that the cost of her room and board at The Gables at Brighton Senior Living was not a deductible medical expense because it did not provide assistance with activities of daily living, and the appellant's countable income was therefore too high to qualify for pension.

VA shall pay a pension to the surviving spouse of each veteran of a period of war who met the qualifying service requirements.  38 U.S.C.A. § 1541.  The maximum annual rate of improved pension for a surviving spouse living alone is as specified in 38 U.S.C.A. § 1541(b).  The maximum rate of improved pension above shall be reduced by the amount of the countable annual income of the surviving spouse.  38 C.F.R. § 3.23(b).  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded under section 3.272.  38 C.F.R. § 3.271.

Specific exclusions from countable income include medical expenses in excess of 5 percent of the applicable maximum annual pension rate.  38 C.F.R. § 3.272(g).

All unreimbursed fees paid to an assisted-living facility or other institution for custodial care and medical or nursing care are deductible expenses, as long as a licensed physician certifies that the individual has a medical condition that makes such a level of care necessary.  Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(h).

In October 2012 the Veterans Benefits Administration published Fast Letter 12-23, Room and Board as a Deductible Unreimbursed Medical Expense.  The Fast Letter states that room and board may be considered equivalent to custodial care when the housing facility provides assistance with two or more activities of daily living.  If the facility does not provide the claimant with custodial care, VA will not deduct room and board at that facility but will deduct the cost of any medical or nursing services obtained from a third-party provider.

In the instant case, while the RO has noted that a business administrator at The Gables at Brighton Senior Living informed them that the facility does not provide any medical services or assistance with activities of daily living, the appellant's representative has indicated that this is not the case.  In an October 2014 Written Brief Presentation, the representative explained that the appellant is in a Memory Care facility because she has been diagnosed with Alzheimer's disease.  In an October 2011 examination report, a physician assistant found that the appellant was not able to prepare her own meals and would benefit from assisted living for nutritional and transportation requirements.  In March 2013, the appellant's physician submitted a letter stating that due to Alzheimer's disease, the appellant was unsafe to live alone and that at The Gables, she is provided with assistance with taking her medication and purchasing items.  She also receives guidance on how to dress and her meals are prepared for her.

While the Board is not bound by VA manuals, it is notable that the Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR specifically provides as an example wherein a surviving spouse has Alzheimer's disease and a physician's statement is necessary to allow for deduction of expenses for assisted living, including "room-and-board."  The Board therefore finds the manual highly persuasive, particularly in light of the example it gives which provides nearly identical facts to those currently presented.  In this case, a licensed physician has certified that the appellant's medical condition makes the level of care provided at the The Gables at Brighton Senior Living necessary, and therefore all unreimbursed fees paid to this facility are deductible medical expenses.  See 38 C.F.R. § 3.272(g); Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR, Part  V, Subpart iii, Chapter 1, Section G, Topic 43(h).  The total of the appellant's medical expenses must in turn be deducted from her income in order to determine her eligibility for nonservice-connected pension; however, as current financial information from the appellant is not currently available, this issue is addressed in the remand below.


ORDER

Deduction of the cost of the appellant's room and board at The Gables at Brighton Senior Living as an unreimbursed medical expense for the purpose of calculating her countable income towards the payment of nonservice-connected pension is granted.


REMAND

The appellant last submitted information regarding her current assets, income, and expenses in September 2011, over 3 years ago.  The appellant has also submitted more recent correspondence indicating that her financial situation has considerably worsened, including an October 2012 letter stating that by the next month, she would have used up all of her savings.  The Veteran's Social Security Administration payments were last verified in December 2012.  More current information is therefore needed in order to determine her countable income for the previous 12 months for the calculation of eligibility for nonservice-connected pension.  See 38 C.F.R. §§ 3.271, 3.272.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that she provide updated information regarding her net worth, income, and medical expenses.

2.  Contact the Social Security Administration and request that agency to provide a monthly accounting of payments made to the appellant since December 2012.

3.  After completing any additional development indicated, readjudicate the issue on appeal.  If the benefit sought remains denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


